DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima et al. US 2012/0018908 (hereafter Kojima).

Regarding claim 1, Kojima teaches a limiting cap (26) assembled onto a needle valve (12, 14) which is screwed (via threads 30) into an adjustment hole (hole comprising passage 24 in Fig 1) of a fuel adjuster (Figs 1-2), comprising:
a main body (body of cap 26 in Fig 9) in a cylindrical shape (¶29) to be arranged onto a protruding part (portion of valve from edge 90 to serrations 36) of the needle valve which protrudes from the adjustment hole (as shown in Fig 1-2 where a portion of the valve protrudes form the carburetor body),
wherein a rising part (82), which is inserted into a recess (52) formed in the fuel adjuster for restricting rotation of the needle valve, is formed on an outer peripheral surface of the main body (¶30),
the main body includes an engagement part (part comprising ribs 80) on an inner side (¶32) and a fixing part (part comprising part 82) on an outer side (outer side of cap 26),
a first hubbly part (80) formed in an inner peripheral surface of the engagement part is engageable in a circumferential direction of the main body with a second hubbly part (36) formed in an outer peripheral surface of the needle valve (¶32),
the needle valve is fixed into the fixing part (¶32), and
the fixing part is formed to have a smaller inner diameter than the engagement part (as shown in Fig 9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. US 2012/0018908 (hereafter Kojima) as applied to claim 1 above, and further in view of “Overmolding Guide” GLS published 2004 (hereafter GLS).

Regarding claims 2-5, Kojima teaches all the limitations of claim 1. Kojima further teaches the engagement part (part comprising ribs 80) and the fixing part. 
Kojima does not state:
wherein the engagement part and the fixing part are separate members;
wherein the engagement part is a member harder than the fixing part;
the fixing part is made of resin; and
wherein the engagement part is integrally molded with the fixing part.
GLS teaches integral molding (Introduction, page 1) wherein metal can be integrally molded (Insert Molding, page 2) with a resin (Adhesion Requirements, page 5; Introduction where PC, ABS, acetal, and nylon are resins). GLS teaches where the process allows the conventional single shot IM machines to be used (Insert Molding, page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the make of the Kojima cap (Fig 9) by incorporating the integral molding of GLS in order to allow the conventional single shot IM machines to be used (Insert Molding, page 2).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the make of the fixing part of Kojima (part comprising 82) by incorporating the material of resin of GLS (Adhesion Requirements, page 5) as a matter of obvious use of a known material based on its suitability for its intended use (MPEP §2144.07).
The modification would result in:
wherein the engagement part and the fixing part are separate members;
wherein the engagement part is a member harder than the fixing part;
the fixing part is made of resin; and
wherein the engagement part is integrally molded with the fixing part.

Regarding claims 6-7, Kojima in view of GLS teaches all the limitations of claims 3 and 5. Kojima further teaches wherein an outer end surface of the main body is fully opened (via bore 70).

Regarding claims 8-9, Kojima in view of GLS teaches all the limitations of claims 3 and 5. Kojima further teaches wherein the fuel adjuster is a carburetor (¶2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEPHEN HOBSON/Examiner, Art Unit 1776